DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.
 
Notice of Amendment
	In response to the amendment filed on 3/10/2021, amended claims 1, 3, and 6 are acknowledged. Claims 1-13 remain pending. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 6 is amended to recite the limitation “determine detection of a second body motion based on a sensor value from the second Doppler sensor to be invalid when the first body motion is detected by the first Doppler sensor and a lack of a frequency component indicating at least one of a heartbeat and respiration, is present in frequency analysis of the sensor values from the first Doppler sensor, even when a change in amplitude of the sensor value from the second Doppler sensor is detected, the lack of a frequency component being caused by the body motion”, which is not supported by the original disclosure. In particular, the original disclosure does not appear to describe invalidating a second body motion based on a sensor value from the second Doppler sensor based on sensor values (i.e. a first body motion and a lack of a frequency component) from the first Doppler sensor, regardless of whether or not a change in amplitude of the sensor value from the second Doppler sensor is detected. 
Claims 7-13 are rejected based on their dependence from claim 6.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 1, 3, and 6 recite the indefinite limitation “the lack of a frequency component being caused by the body motion”. It is not clear how a body motion can actively cause the lack of a frequency component (e.g. a frequency component associated with a heartbeat or a respiration) in a received wave. It is understood that a body motion will cause a wave to have certain amplitude and 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cuddihy et al. (US Patent No. 8,740,793 B2) (previously cited).

Regarding claim 1 as best understood, Cuddihy et al. discloses a sensor system (200) comprising:
a transmitter (204) configured to transmit radio wave (see Figure 2 and col. 7, lines 6-23); 
a receiver (206) configured to receive a wave corresponding to the radio wave from the transmitter (see Figure 2 and col. 7, lines 6-37); and 
a detector (116) configured to detect a body motion when a change in amplitude of the wave received by the receiver is detected and a lack of a frequency component indicating at least one of a heartbeat (e.g. about 1 Hz to about 2 Hz) and a respiration (e.g. just above 0.1 Hz to about 0.5 Hz) in a frequency analysis result of the wave, is 
Regarding claim 2, Cuddihy et al. discloses the detector is configured to control not to process a detection of the body motion based on the change in amplitude of the wave as a valid body motion detection when the lack of the frequency component is not detected (see col. 5, lines 30-39, col. 7, lines 62-67, col. 8, line 41-col. 9, line 2, and col. 9, lines 19-32).
Regarding claim 3 as best understood, Cuddihy et al. discloses a sensor system comprising: 
a plurality of Doppler sensors (108) configured to be arranged at different positions of a bed respectively (see col. 4, lines 14-26 and lines 45-48 and col. 11, lines 15-19); and 
a processor (116) configured to: 
acquire a plurality of sensor values from the plurality of Doppler sensors (see col. 5, lines 30-39), and 
detect a body motion based on a sensor value, from among a part of the plurality of sensor values, in which a lack of a frequency component indicating at least one of a heartbeat (e.g. about 1 Hz to about 2 Hz) and a respiration (e.g. just above 0.1 Hz to about 0.5 Hz) is detected in a frequency analysis result for the plurality of sensor values, the part of the plurality of sensor values indicating a change in amplitude and the lack of a frequency component being caused by the body motion (see col. 5, lines 30-39, col. 7, lines 62-67, col. 8, line 41-col. 9, line 2, and col. 9, lines 19-32). 

Regarding claim 5, Cuddihy et al. discloses the processor is configured to determine a sleeping state based on the body motion detection result and the frequency analysis result (see col. 6, lines 7-12, col. 9, lines 27-29, and col. 13, lines 55-58). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cuddihy et al., further in view of Shouldice et al. (US Patent No. 10,690,763 B2) (previously cited).

Regarding claim 6 as best understood, Cuddihy et al. teaches a sensor system (112) comprising:
a first Doppler sensor (108) configured to sense a sensing range by a radio wave, the sensing range including a part or all of a first sleeping region of a bed (see col. 4, lines 14-57 and col. 11, lines 15-19 and lines 26-30); and 

a processor (116) configured to detect a first body motion based on a change in amplitude of a sensor value from the first Doppler sensor among the first and second Doppler sensors (see col. 5, lines 30-39 and col. 11, lines 15-19).
Cuddihy et al. teaches the one or more Doppler sensors having adjustable range settings to optimally monitor the subject in a desired portion of the designated space while ignoring other subjects (see col. 4, lines 27-45) but does not explicitly teach a first sensor having a sensing range including a part or all of a first sleeping region of the bed and a second sensor having a sensing range including a part or all of a second sleeping region of the bed, the second sleeping region being different from the first sleeping region or a processor configured to determine detection of a second body motion based on a sensor value from the second Doppler sensor to be invalid when the first body motion is detected by the first Doppler sensor and a lack of a frequency component indicating at least one of a heartbeat and respiration, is present in frequency analysis of the sensor values from the first Doppler sensor, even when a change in amplitude of the sensor value from the second Doppler sensor is detected, the lack of a frequency component being caused by the body motion. 
However, Shouldice et al. teaches a first sensor having a sensing range including a part or all of a first sleeping region of the bed and a second sensor having a sensing range including a part or all of a second sleeping region of the bed, the second sleeping region being different from the first sleeping region (see Figures 14-17 and col. 6, lines 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bed of Cuddihy et al. to include a first sensor having a sensing range including a part or all of a first sleeping region of the bed and a second sensor having a sensing range including a part or all of a second sleeping region of the bed, the second sleeping region being different from the first sleeping region and a processor configured to determine detection of a second body motion based on a sensor value from the second Doppler sensor to be invalid when the first body motion is detected by the first Doppler sensor and a lack of a frequency component indicating at least one of a heartbeat and respiration, is present in frequency analysis of the sensor values from the first Doppler sensor, even when a change in amplitude of the sensor value from the second Doppler sensor is detected, the lack of a frequency component being caused by the body motion, as disclosed in Shouldice et 
Regarding claim 7, Shouldice et al. teaches one of the first and second sleeping regions is a left region of the bed in a width direction and the other of the first and second sleeping regions is a right region of the bed in the width direction (see Figures 14-17).
Regarding claim 8, Shouldice et al. teaches the bed has a width equal to or wider than a width of a double bed (see Figures 14-17).
Regarding claim 9, Shouldice et al. teaches the width of the double bed is 1400 mm (see Figures 14-17). The Examiner additionally takes official notice that a standard size double bed is well-known to have a width of approximately 1400 mm
Regarding claim 10, Shouldice et al. teaches the bed is a double bed (see Figures 14-17). 
Regarding claim 11, Shouldice et al. teaches the first and second Doppler sensors are configured to be attached to a floor plate on which a mattress is placed in the bed (see col. 9, lines 9-14). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Doppler sensors of Cuddihy et al. and/or Shouldice et al. to be attached to a floor plate on which a mattress is placed in the bed, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 12, Cuddihy et al. teaches the first and second Doppler sensors are configured to be attached to a headboard of the bed (see col. 4, lines 45-48). Moreover, it would have been obvious to one of ordinary skill in the art before the In re Japikse, 86 USPQ 70.
Regarding claim 13, Shouldice et al. teaches one of the first and second Doppler sensors is configured to be attached to a floor plate on which a mattress is placed in the bed (see col. 9, lines 9-14). Cuddihy et al. teaches the other of the first and second Doppler sensors is configured to be attached to a headboard of the bed (see col. 4, lines 45-48). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Doppler sensors of Cuddihy et al. and/or Shouldice et al. such that one sensor is attached to a floor plate on which a mattress is placed in the bed and the other sensor is attached to a headboard of the bed, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Response to Arguments
Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments did not address the previous rejection of claims 6-13 under 35 U.S.C. 112(a). Further, the amendments to independent claims 1, 3, and 6 raise new issues under 35 U.S.C. 112(b).
Regarding the rejection of claims 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by Cuddihy, Applicant argues Cuddihy does not teach a detector configured 
Further, Applicant argues that neither Cuddihy nor Shouldice teach detect[ing] a first body motion based on a change in amplitude of a sensor value from the first Doppler sensor among the first and second Doppler sensors, and determin[ing] detection of a second body motion based on a sensor value from the second Doppler sensor to be invalid when the first body motion is detected by the first Doppler sensor 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340.  The examiner can normally be reached on M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN B HENSON/Primary Examiner, Art Unit 3791